Title: To George Washington from Brigadier General Charles Scott, 30 August 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 9 oClock 30th Augt 1778
          
          I have inteligence from York by good Authority that Seven of the Cork fleet is
            arived—Which Braught 600 Marins, that they war imbarking Heavy Cannon Yesterday and
            other Stors, 4 or 5 Brigads imbarked two days ago part of which Was from long Island,
            those from York Saild Out at the Hook the others eastward, all the remainder Of the
            fleat was taking in Stors, it is the Genl oppinion of the Inhabitance that the enemy Are
            about to leave New York with all possable Dispatch. But they themselves give out that
            they are upon Som expedition to the eastward, it is Currantly reported in York two Days
            ago that Genl Sullaven had withdrawn his troops from Rhod Island. I shall have farther
            Accts tomorrow by the very best Authority, be assurd That every possable Care shall be
            taken to get the Eearliest intillegence. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        